
	
		I
		112th CONGRESS
		2d Session
		H. R. 6517
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Honda (for
			 himself, Mr. McDermott,
			 Mr. Sires,
			 Ms. Schakowsky,
			 Ms. Lee of California,
			 Mr. Polis, and
			 Ms. Matsui) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To direct the Secretary of Education to make grants to
		  State-based STEM networks to expand STEM education.
	
	
		1.Short titleThis Act may be cited as the
			 STEM Network
			 Act.
		2.Grants
			 authorized
			(a)In
			 generalFrom amounts made
			 available to carry out this Act, the Secretary of Education shall make grants
			 to eligible networks to expand STEM education.
			(b)Eligible network
			 definedIn this Act, the term
			 eligible network means a State-based STEM network or similar
			 organization, which—
				(1)may include the
			 participation of State officials, educators, administrators, parents, industry
			 leaders, philanthropists, and representatives from the STEM communities;
			 and
				(2)aims to increase student achievement in the
			 STEM disciplines at the elementary schools and secondary schools in its State,
			 particularly at schools with a high concentration of low-income students and at
			 rural schools (within the meaning of part B of title VI of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6201 et seq.)).
				3.Eligible network
			 application
			(a)In
			 generalAn eligible network
			 seeking a grant under section 2 shall submit an application at such time, in
			 such manner, and containing such information as the Secretary may reasonably
			 require.
			(b)Matching
			 requirementIn order to
			 receive a grant under section 2, an eligible network shall agree to provide,
			 either directly or through private contributions, non-Federal matching funds
			 equal to not less than 30 percent of the amount of the grant.
			4.Uses of
			 fundsEach eligible network
			 receiving a grant under section 2 shall use the funds to carry out one or more
			 of the following:
			(1)Testing, validating, sharing, and scaling
			 up STEM education research, promising practices, and exemplary programs among
			 members of the network and with other eligible networks receiving grants under
			 section 3.
			(2)Identifying points
			 of weakness and strength among State STEM education efforts, prioritizing
			 strategies for addressing problem areas, and communicating State needs to the
			 Secretary.
			(3)Assisting in the
			 implementation of rigorous common content standards in STEM education for
			 grades prekindergarten through grade 12 that reflect common elements between
			 such disciplines and take into consideration—
				(A)the Next
			 Generation Science Standards and the Common Core State Standards
			 Initiative;
				(B)established international standards and
			 21st century skills;
				(C)the needs of
			 English language learners and special education students; and
				(D)the need to
			 increase scientific literacy of prekindergarten through grade 12
			 students.
				(4)Assisting and
			 supporting the development and implementation of innovative STEM assessments
			 based on common content standards in mathematics and science.
			(5)Promoting and
			 developing rigorous undergraduate pre-service teacher programs in institutions
			 of higher education that emphasize STEM content in the part of the program that
			 focuses on elementary school education.
			(6)Promoting and
			 developing curriculum tools and professional development for in-service STEM
			 teachers that foster innovation and inventiveness.
			(7)Developing STEM
			 career pathways that reflect the projected STEM workforce needs of the 21st
			 century that may include mentoring programs and STEM professional
			 outreach.
			(8)Developing
			 STEM-related workforce education and training programs in secondary schools and
			 institutions of higher education to enhance the skills of workers to meet the
			 needs of business and industry.
			(9)Developing systems for the implementation
			 of extended learning times on school sites to enhance STEM education inside and
			 outside of the classroom.
			5.Evaluation and
			 reportNot later than 2 years
			 after receiving a grant under section 2, each eligible network receiving such a
			 grant shall—
			(1)conduct periodic
			 independent evaluations, by grant or by contract, of the eligible network’s
			 effectiveness at accomplishing the activities described in
			 section 4, which shall include an assessment
			 of the impact of such activities on STEM teaching and learning; and
			(2)prepare and submit
			 a report on the results of each evaluation described in paragraph (1) to the
			 Secretary.
			6.ProhibitionsIn implementing this Act, the Secretary may
			 not—
			(1)endorse, approve,
			 or sanction any STEM curriculum designed for use in any elementary school,
			 secondary school, or institution of higher education; or
			(2)engage in
			 oversight, technical assistance, or activities that will require the adoption
			 of a specific STEM program or instructional materials by a State, local
			 educational agency, or school.
			7.Total amount of
			 grantsThe total amount of
			 grants made under this Act in any fiscal year may not exceed
			 $20,000,000.
		8.DefinitionsIn this Act:
			(1)The terms
			 elementary school, local educational agency, and
			 secondary school have the meanings given such terms in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
			(2)The term
			 high concentration of low-income students has the meaning given
			 such term in section 1707 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6537).
			(3)The term
			 institution of higher education has the meaning given such term in
			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
			(4)The term
			 Secretary means the Secretary of Education.
			(5)The term State means each of
			 the several States of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, Guam, the Commonwealth of Northern Mariana
			 Islands, American Samoa, and the United States Virgin Islands.
			(6)The term
			 STEM means science, technology, engineering, and
			 mathematics.
			
